Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 Direct Dial - (215) 564-8071 1933 Act Rule 485(a)(1) 1933 Act File No. 333-53450 1940 Act File No. 811-10267 June 1, 2010 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: AssetMark Funds File Nos. 333-53450and 811-10267 Ladies and Gentlemen: On behalf of AssetMark Funds (the “Registrant”), and pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 17 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A.The Registrant is filing this Amendment for the purposes of: (i) updating financial and certain other information contained in the prospectus and statement of additional information; and (ii) revising disclosure to conform to changes to Form N-1A, including compliance with the new summary prospectus requirements.This Amendment relates to all series of the Registrant. Prior to the effective date of the Amendment, the Registrant intends to file a subsequent post-effective amendment pursuant to Rule 485(b) under the 1933 Act for the purposes of: (i) responding to any comments conveyed by the staff of the U.S. Securities and Exchange Commission on the Amendment; and (ii) updating financial and certain other information contained in the prospectus and statement of additional information. Please direct questions or comments relating to the Amendment to me at the above-referenced telephone number or, in my absence, to Fabio Battaglia, at (215) 564-8077. Very truly yours, /s/ E. Taylor Brody E. Taylor Brody
